DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 10, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 10, 13 and 19 appear to be missing limitations. The Examine will interpret claim 5 to be similar to claim 15, claim 10 to be similar to claim 20, claim 13 similar to claim 3 and claim 19 to be similar to claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2020/0050884) in view of Huber (US 8,396,282).
Regarding claim 1, Han discloses a method for adjusting allocations of bitrate between a video signal and an audio signal of an immersive multimedia item, the method comprising:
producing a video saliency map representing changes in the video signal over a period of time within a spatial region of the immersive multimedia item (generating saliency map for the video; see at least Fig. 2E and paragraphs 0020, 0050 and 0053);  and
enhancing the content of interest by adjusting the allocations of the bitrate of the video signal according to the video saliency map (switching between different bitrate and enhancing the viewport prediction; see at least paragraphs 0040, 0053, 0056, 0064, 0071).
Han discloses producing a video saliency map and the spatial region and discloses wherein at least one of the changes in the video signal or the changes in the audio signal reflect content of interest; as above, but is not clear about producing an audio saliency map representing changes in the audio signal over the period of time within the spatial region combining at least a portion of the video saliency map and at least a portion of the audio saliency map to produce a fused saliency map, wherein the combining includes adjusting relative weights of the audio saliency map and of the video saliency map.
Huber discloses producing an audio saliency map representing changes in the audio signal over the period of time within the spatial region, combining at least a portion of the video saliency map and at least a portion of the audio saliency map to produce a fused saliency map, wherein the combining includes adjusting relative weights of the audio saliency map and of the video saliency map; computing visual saliency map and audio saliency map and generating a fused saliency map from the visual and the auditory saliency maps; see at least col. 2, line 49-col. 3, line 48.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Han by the teachings of Huber by having the above 
	
	
Regarding claim 2, Han in view of Huber disclose the method of claim 1, wherein producing the video saliency map representing the changes in the video signal over the period of time within the spatial region of the immersive multimedia item comprises:
rendering multiple viewports of the immersive multimedia item, wherein at least some viewports of the multiple viewports correspond to the spatial region (Han; see at least paragraphs 0035, 0045, 0047 and 0053);
determining saliencies of at least some of the multiple viewports, wherein the saliencies reflect changes in video content within the at least some of the multiple viewports (see at least paragraphs 0053, 0071 and 0091); and 
aggregating the saliencies within a common parameterization domain (Huber; combining the maps; see at least col. 2, line 49-col. 3, line 48).

Regarding claim 3, Han in view of Huber disclose the method of claim 2, wherein rendering multiple viewports of the immersive multimedia item comprises:
selecting the multiple viewports based on statistical data indicating frequently viewed spatial regions of the immersive multimedia item over the period of time (Han; see at least paragraphs 0035, 0045, 0047 and 0053).

Regarding claim 4, Han in view of Huber disclose the method of claim 1, further comprising:


Regarding claim 5, Han in view of Huber disclose the method of claim 4, wherein producing the audio saliency map representing the
calculating a weighted sum of convolved contributions of power of the parameterized audio signal per audio class and frequency; and
determining the changes in the audio signal over the period of time based on the weighted sum (Huber; see at least col. 13, lines 4-54 and col. 14, line 61-col. 15line 14).

Regarding claim 6, Han in view of Huber disclose the method of claim 5, wherein the weighted sum is calculated subsequent to determining that the audio content for which the changes in loudness are identified correspond to a relevant audio class (Huber; see at least col. 13, lines 4-54 and col. 14, line 61-col. 15line 14).

Regarding claim 7, Han in view of Huber disclose the method of claim 1, wherein combining the at least a portion of the video saliency map and the at least a portion of the audio saliency map to produce the fused saliency map comprises:
determining a first value by applying first parameters against the video saliency map; determining a second value by applying second parameters against the audio saliency map;
determining a third value by applying third parameters against a product of the video saliency map and the audio saliency map; and


Regarding claim 8, Han in view of Huber disclose the method of claim 7, wherein each of the first parameters, the second parameters, and the third parameters includes a linear weight parameter and a non-linear gain parameter (Huber; combining the maps; see at least col. 2, line 49-col. 3, line 48).

Regarding claim 9, Han in view of Huber disclose the method of claim 1, wherein enhancing the content of interest by adjusting the allocations of the bitrate between the video signal and the audio signal according to the fused saliency map comprises:
determining whether salient regions of the fused saliency map reflect a greater presence of audio content or of video content (Huber’s audio map; see at least the rejection of claim 1);
responsive to determining that the salient regions reflect a greater presence of audio content, adjusting the allocations of the bitrate by increasing a bitrate allocation for the audio signal and decreasing a bitrate allocation for the video signal over the period of time (the adjusting of Han; see at least the rejection of claim 1); and 
responsive to determining that the salient regions reflect a greater presence of video content, adjusting the allocations of the bitrate by increasing a bitrate allocation for the video signal and decreasing a bitrate allocation for the audio signal over the period of time (the adjusting of Han; see at least the rejection of claim 1).

	Claim 11 is rejected on the same grounds as claim 1.
	Claim 12 is rejected on the same grounds as claim 2.
	Claim 13 is rejected on the same grounds as claim 3.

	Claim 15 is rejected on the same grounds as claim 5.
	Claim 16 is rejected on the same grounds as claim 6.
	Claim 17 is rejected on the same grounds as claim 7.
	Claim 18 is rejected on the same grounds as claim 8.
	Claim 19 is rejected on the same grounds as claim 9.

Regarding claim 20, Han in view of Huber disclose the apparatus of claim 11, wherein the instructions include instructions to:
aggregating data indicative of frequently viewed spatial regions of the immersive multimedia item to produce a probability map indicative of a probable view direction (Han; see at least paragraphs 0043 and 0055); and
readjusting the allocations of the bitrate between the video signal and the audio signal according to the probability map (he adjusting of Han; see at least the rejection of claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426